DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the length of a first output segment” it not understood since the length of a first output segment is not clearly defined and it appears lacks of antecedent basis. Further clarification is needed.
Claims 2-11 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20150256129 A1).
Insofar Claim 1 & 10 are  understood, Sato (Fig. 1) discloses a power amplifier arrangement for amplifying an input signal to produce an output signal comprising: the power amplifier comprising: a plurality of N successive amplifier sections (transistors T1…Tn) wherein N is a positive integer that is greater than or equal to 2; a first input transmission line (A1…An+1) comprising multiple segments; and a first output transmission line (102, B1..Bn) comprising multiple segments, wherein each of the N successive amplifier sections comprises one or more first transistors (T1…Tn) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors are connected to respective segments of the first input transmission line and drains of the one or more first transistors are connected to respective segments of the first output transmission line, each of the N successive amplifier sections is configured to amplify a portion of the input signal to produce a portion of the output signal (as can be seen from Fig. 1), the portion of the input signal is one of N portions of the input signal partitioned on an Claim 10, wherein an electronic device comprising a power amplifier arrangement according to claim 1 (which considered as intended used).
Regarding claim 2, Wherein the N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each of the N successive amplifier section (Fig. 1, the input transmission line comprises transmission line segments A1, A2 …An+1 which considered as an analog shaping circuit).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Regarding claim 3, Sato teaches all of the limitations as discussed above in claim 1 except for lengths of the respective segments of the first output transmission line are non-equal. However, the selection of the particular characteristics of lengths of the respective segments of the first output transmission line are non-equal is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select lengths of the respective segments of the first output transmission line are non-equal since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 4, Sato does not explicitly teach the limitations as cited in claim 4.  However, It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the circuit of Sato with the limitation as cited in claim 4 (well-known differential amplifier as shown in Fig. 3 of Friedrich et al. of record) since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. Meeting claim 4.
Regarding claim 5, further comprising a wideband coupler (note that none coupler being disclosed and the applicant’s remarks admitted understood, not shown, hence, which considered as intended use) to combine positive and negative output signals from the first and second output transmission lines.
Regarding claim 6, wherein the one or more second transistors are the same type as the respective one or more first transistors and are connected in differential with the respective one or more first transistors ( for instance, as can be seen from Fig. 3 of Friedrich et al.).
Regarding claim 7, further comprising a negatively coupled inductor pair or a center-tapped inductor to feed direct current (DC) to differentially connected transistors (it is noted that the applicant does not discloses any a negatively coupled inductor pair or a center-tapped inductor, hence, which considered as intended use).
Regarding claim 8, further comprising a balun or balanced-to-unbalanced transformer or a wideband 180-degree coupler to combine positive and negative output signals from the first and second output transmission lines (none of the element a cited in claim 8 being disclosed by the applicant, hence, which considered as intended use).
Regarding claim 9, Although, Sato does not explicitly teaches the limitations as cited in claim 9 and the applicant uses multiple configurations such as shown in Figs. 2, 3 & 4 interchangeably. Hence, the use of configuration as shown in Fig. 4 is obvious since the applicant interchangeably uses configuration as shown in Fig. 1 and Fig. 4 for instance.

Response to Arguments

Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843